                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

WILLIE WILLIS,                               )
                                             )
            Plaintiff,                       )
                                             )
      vs.                                    )         Case No. 1:18 CV 250 RWS
                                             )
CAPE GIRARDEAU COUNTY JAIL,                  )
et al.,                                      )
                                             )
            Defendants.                      )

                           MEMORANDUM AND ORDER

      This matter is before the Court on plaintiff’s motion for appointment of

counsel. “A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

A district court may appoint counsel in a civil case if the court is “convinced that

an indigent plaintiff has stated a non-frivolous claim . . . and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the

assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018).

When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the complexity of the case, the ability of the pro

se litigant to investigate the facts, the existence of conflicting testimony, and the

ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail,

437 F.3d 791, 794 (8th Cir. 2006).
      After reviewing these factors, the Court believes that appointment of counsel

is not warranted at this time. Plaintiff has demonstrated that he can adequately

present his claims to the Court, and neither the factual nor the legal issues in this

case appear to be unduly complex. Moreover, this case does not appear to warrant

expert testimony. As for plaintiff’s claim that this case is “close to trial,” the Court

notes that this case has not been set for trial. See Doc. # 42 at 2. The Court will

consider future motions for appointment of counsel as the case progresses.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for appointment of

counsel [47] is denied.



                                      _______________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE
Dated this 14th day of February, 2020.




                                           2
